Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 18 have been amended.   Claims 19, 20 are new.   Claims 1, 18 are independent.   File date is 3-18-2021.  
This action is in response to application amendments filed on 11-30-2021. 

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 7, 10, 11, 13 - 16, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (US PGPUB No. 20110124284) in view of Nagesh Shetigar et al. (US PGPUB No. 20170245184, referred to as ”NageshShetigar”) and further in view of Smith (US PGPUB No. 20190205244).     	
 
Regarding Claim 1, Adam discloses a communication device, comprising:
a)  a LINK that generates a first output signal on a basis of a first external signal from a first external device, outputs the first output signal to a second external device, generates a 
wherein each of the first output signal and the second external signal includes 
b)  command information indicating content of a command transmitted from the first external device, (Adam ¶ 049, ll 8-10: sequence of commands sent (i.e. transmitted) by source, to destination)    
c)  final-destination-device-identification-information for identifying a final destination device of data transmitted from the first external device, (Adam ¶ 012, ll 1-9: provide a transmission channel from a wireless source apparatus (i.e. first external device) to a wireless destination apparatus (i.e. final destination device, second external device) via the wireless relay apparatus) and   
e)  data length information indicating a length of the data transmitted from the first external device. (Adam ¶ 057, ll 6-8: request to send message comprises data on the amount or length of a data message) 

Adam does not explicitly disclose for d): internal address information indicating an address of destination device, and for f): data-end-position-information indicating an end position of the data. 

d)  internal address information indicating an internal address of the final destination device, (NageshShetigar ¶ 025, ll 10-14: for a given UE which is associated with an Internet Protocol (IP) address for UE (source, destination device), which is allocated from a pool of IP addresses) and 
f)   data-end-position-information indicating an end position of the data transmitted from the first external device. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for d): internal address information indicating an address of destination device, and for f): data-end-position-information indicating an end position of the data as taught by NageshShetigar.  One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources. (NageshShetigar ¶ 003, ll 6-7)  

Adam-NageshShetigar does not explicitly disclose for d): a circuitry include in the final destination device.  
However, Smith discloses: 
d)  a circuitry include in the final destination device. (Smith ¶ 133, ll 1-15: in context of the following description: optional additional circuitry (which may include one or more circuitries each adapted to carry out one or more of the features, capabilities, etc. in connection with the apparatus, it should be strongly noted that any such additional circuitry may be positioned in any components in any manner (i.e. first semiconductor platform, second semiconductor platform, device, etc.)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for d): a circuitry include in the final destination device as taught by Smith. One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables circuitry utilized to implement functions and features in a configuration embedded within a particular component or in communication with a particular component.  (Smith ¶ 133, ll 1-15)  

Regarding Claim 2, Adam-NageshShetigar-Smith discloses the communication device according to claim 1, wherein the final-destination-device-identification-information (Adam ¶ 012, ll 1-9: provide a transmission channel from wireless source apparatus (i.e. first external device) to wireless destination apparatus (i.e. second external device) via wireless relay apparatus) is located next to the command information (Adam ¶ 049, ll 8-10: sequence of commands sent by source, destination),  
Adam does not explicitly disclose internal address information and data length information. 
However, NageshShetigar discloses wherein the internal address information (NageshShetigar ¶ 025, ll 10-14: for a given UE which is associated with an Internet Protocol (IP) address for UE 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for internal address information and data length information as taught by NageshShetigar. One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources.  (NageshShetigar ¶ 003, ll 6-7)

Regarding Claim 3, Adam-NageshShetigar-Smith discloses the communication device according to claim 1.
Adam does not explicitly disclose command information for defining a command according to a predetermined communication standard.
However, NageshShetigar discloses wherein the command information includes command format information for defining a command format according to a predetermined communication standard between the communication device and the second external device. (NageshShetigar ¶ 063, ll 1-6: command message includes characteristics established for UE 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for command information for defining a command according to a predetermined communication standard as taught by NageshShetigar.  One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources. (NageshShetigar ¶ 003, ll 6-7)

Regarding Claim 4, Adam-NageshShetigar-Smith discloses the communication device according to claim 1 including a command. (Adam ¶ 049, ll 8-10: sequence of commands sent by source, to destination)
Adam does not explicitly disclose information for specifying a condition for determining end of the data transmitted. 
However, NageshShetigar discloses wherein the command information includes data-end-determination-condition-information for specifying a condition for determining end of the data transmitted from the first external device. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for information specifying a condition for 

Regarding Claim 5, Adam-NageshShetigar-Smith discloses the communication device according to claim 1, wherein each of the first output signal and the second external signal further includes communication frequency information for specifying a communication frequency between the second external device and the final destination device. (Adam ¶ 078, ll 1-4: transmission resource is a frequency channel (i.e. identification and usage information required for communication); ¶ 065, ll 12-13: selection of data transmission resource such as a frequency carrier)    

Regarding Claim 6, Adam-NageshShetigar-Smith discloses the communication device according to claim 1 including a command. (Adam ¶ 049, ll 8-10: sequence of commands sent by source, to destination)
Adam does not explicitly disclose output signal includes a command of a predetermined communication standard. 
However, NageshShetigar discloses wherein each of the first output signal and the second external signal includes a command obtained by protocol-converting a command of I2C (Inter-Integrated Circuit) communication into a command of a predetermined communication standard between the communication device and the second external device. (NageshShetigar 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for output signals includes a command of a predetermined communication standard as taught by NageshShetigar.  One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources. (NageshShetigar ¶ 003, ll 6-7) 

Regarding Claim 7, Adam-NageshShetigar-Smith discloses the communication device according to claim 1, wherein the LINK transmits, to the first external device, an ACK signal indicating an acknowledge or a NACK signal indicating a negative acknowledge every time the LINK receives each information unit constituting the first external signal from the first external device. (Adam ¶ 062, ll 11-15: packet error rate higher than a threshold, wireless destination proceeds by sending a negative acknowledge (NACK); ¶ 015, ll 13-20: an acknowledgement message (ACK) is transmitted subsequent to transmitting the clear to send message and a successful receipt of a source data message; (i.e. utilization of ACK and NACK messages in communication management protocol))    

Regarding Claim 10, Adam-NageshShetigar-Smith discloses the communication device according to claim 8. 

However, NageshShetigar discloses wherein the LINK transmits the first output signal to the second external device, and stores, upon receiving information indicating that processing on the first output signal has been completed from the second external device, a signal indicating completion of the processing in the storage unit. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for receiving information indicating that processing of an output signal has been completed, a signal indicating completion of the processing as taught by NageshShetigar.  One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources. (NageshShetigar ¶ 003, ll 6-7)  

Regarding Claim 11, Adam-NageshShetigar-Smith discloses the communication device according to claim 8, wherein the LINK releases a storage area of the storage unit on a basis of a command from the first external device. (Adam ¶ 065, ll 4-6; ¶ 065, ll 23-25: relay apparatus receives and stores data message transmitted by source apparatus; when relay apparatus has been selected, relay apparatus transmits stored data message; reservation of relay apparatus resources cancelled, relay apparatus ready for other actions)     

Regarding Claim 13, Adam-NageshShetigar-Smith discloses the communication device according to claim 1. 
Adam does not explicitly disclose receives information for instructing output of output signal and transmission finishing information indicating that transmission of an external signal is finished. 
However, NageshShetigar discloses wherein the LINK receives, from the first external device, the first external signal including output instruction information for instructing output of the first output signal and transmission finishing information indicating that transmission of the first external signal is finished. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for receives information for instructing output of output signal and transmission finishing information indicating that transmission of an external signal is finished as taught by NageshShetigar.  One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources.  (NageshShetigar ¶ 003, ll 6-7)   

Regarding Claim 14, Adam-NageshShetigar-Smith discloses the communication device according to claim 1. 

However, NageshShetigar discloses wherein the LINK recognizes, where a first value has been received as data-end-determination-condition-information for specifying a condition for determining end of the data transmitted from the first external device and then transmission finishing information indicating that transmission of the first external signal is finished has been received, that the first external signal to be transmitted from the first external device has ended. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))        
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for received information for specifying a condition for determining end of data transmitted as taught by NageshShetigar. One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient management within a network environment of critical communication resources. (NageshShetigar ¶ 003, ll 6-7)   

Regarding Claim 15, Adam-NageshShetigar-Smith discloses the communication device according to claim 1.
Adam does not explicitly disclose for a): value received as data-end-determination-condition-information for specifying a condition for determining end of the data 
However, NageshShetigar discloses:  
a)  wherein the LINK recognizes, where a second value has been received as data-end-determination-condition-information for specifying a condition for determining end of the data transmitted from the first external device (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission)) and 
b)  then output instruction information for instructing output of the first output signal and transmission finishing information indicating that transmission of the first external signal is finished have been received, that the first external signal transmitted from the first external device has ended regardless of a value of the data-end-determination-condition-information received after the reception of the second value. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for a): a value received as data-end-determination-condition-information for specifying a condition for determining end of the data transmitted, and for b): transmission finishing information indicating that transmission of an external signal is finished and has been received as taught by NageshShetigar.  One of 

Regarding Claim 16, Adam-NageshShetigar-Smith discloses the communication device according to claim 8, wherein the LINK transmits the first output signal to the second external device and then releases a storage area of the storage unit. (Adam ¶ 065, ll 4-6; ¶ 065, ll 23-25: relay apparatus receives and stores data message transmitted by source apparatus; when relay apparatus has been selected, relay apparatus transmits stored data message; reservation of relay apparatus resources cancelled, relay apparatus ready for other actions)    

Regarding Claim 18, Adam discloses a communication system, comprising:
a)  a Master SerDes including a first LINK; and b) a Slave SerDes including a second LINK, wherein the first LINK generates a first output signal on a basis of a first external signal from a Master, outputs the first output signal to the Slave SerDes, (Adam ¶ 012, ll 1-9: provide a transmission channel from wireless source apparatus (i.e. first external device) to wireless destination apparatus (i.e. second external device) via wireless relay apparatus; ¶ 055, ll 1-7: mobile device (i.e. external device) implemented as wireless source apparatus, wireless destination apparatus; ¶ 056, ll 1-7: wireless apparatus comprises a controller, a transmitter section, and a receiver section; (communication Master SerDes to Slave SerDes))     

e)  the second LINK generates the second output signal on a basis of a second external signal from a Slave, outputs the second output signal to the Master SerDes, (Adam ¶ 012, ll 1-9: provide a transmission channel from wireless source apparatus (i.e. first external device) to wireless destination apparatus (i.e. second external device) via wireless relay apparatus; ¶ 055, ll 1-7: mobile device (i.e. external device) implemented as wireless source apparatus, wireless destination apparatus; ¶ 056, ll 1-7: wireless apparatus comprises a controller, a transmitter section, and a receiver section; (communication Slave to Master SerDes))    
f)   generates a fourth output signal on a basis of the first output signal from the Master SerDes, and outputs the fourth output signal to the Slave, (Adam ¶ 012, ll 1-9: provide a transmission channel from wireless source apparatus (i.e. first external device) to wireless destination apparatus (i.e. second external device) via wireless relay apparatus; ¶ 055, ll 1-7: mobile device (i.e. external device) implemented as wireless source apparatus, wireless destination apparatus; ¶ 056, ll 1-7: wireless apparatus comprises a 
g)  each of the first output signal, the second output signal, the first external signal, and the second external signal includes command information indicating content of a command transmitted from the Master, final-destination-device-identification-information for identifying the Slave, (Adam ¶ 049, ll 8-10: sequence of commands sent by source, to destination)    

Adam does not explicitly discloses internal address information, data length information indicating a length of data transmitted, and data-end-position-information indicating an end position of the data transmitted. 
However, NageshShetigar discloses wherein indicating an internal address of the Slave (NageshShetigar ¶ 025, ll 10-14: for a given UE which is associated with an Internet Protocol (IP) address for UE (source, destination device), which is allocated from a pool of IP addresses), data length information indicating a length of data transmitted from the Master, and data-end-position-information indicating an end position of the data transmitted from the Master. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for internal address information, data length information indicating a length of data transmitted, and data-end-position-information indicating an end position of the data transmitted as taught by NageshShetigar.  One of 

Adam-NageshShetigar does not explicitly disclose for a circuitry included in the Slave (destination device).
However, Smith discloses: 
d)  a circuitry included in the Slave. (Smith ¶ 133, ll 1-15: in context of the following description: optional additional circuitry (which may include one or more circuitries each adapted to carry out one or more of the features, capabilities, etc. described herein) may or may not be included to cause, implement, etc. any of the optional architectures, features, capabilities, etc. disclosed herein; such additional circuitry is shown generically in connection with the apparatus, it should be strongly noted that any such additional circuitry may be positioned in any components in any manner (i.e. first semiconductor platform, second semiconductor platform, device, etc.)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for a circuitry included in the Slave (destination device) as taught by Smith. One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables circuitry utilized to implement functions and features in a configuration embedded within a particular component or in communication with a particular component.  (Smith ¶ 133, ll 1-15)  

Regarding Claim 19, Adam-NageshShetigar-Smith discloses the communication system according to claim 18. 
Adam-NageshShetigar does not explicitly disclose circuitry is a memory included in the Slave. 
However, Smith discloses wherein the circuitry is a memory included in the Slave. (Smith ¶ 133, ll 1-15: in context of the following description: optional additional circuitry (which may include one or more circuitries each adapted to carry out one or more of the features, capabilities, etc. described herein) may or may not be included to cause, implement, etc. any of the optional architectures, features, capabilities, etc. disclosed herein; such additional circuitry is shown generically in connection with the apparatus, it should be strongly noted that any such additional circuitry may be positioned in any components in any manner (i.e. first semiconductor platform, second semiconductor platform, device, etc.)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for circuitry is a memory included in the Slave as taught by Smith. One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables circuitry utilized to implement functions and features in a configuration embedded within a particular component or in communication with a particular component.  (Smith ¶ 133, ll 1-15)  

Regarding Claim 20, Adam-NageshShetigar-Smith discloses the communication device according to claim 1. 

However, Smith discloses wherein the circuitry is a memory included in the final destination device. (Smith ¶ 133, ll 1-15: in context of the following description: optional additional circuitry (which may include one or more circuitries each adapted to carry out one or more of the features, capabilities, etc. described herein) may or may not be included to cause, implement, etc. any of the optional architectures, features, capabilities, etc. disclosed herein; such additional circuitry is shown generically in connection with the apparatus, it should be strongly noted that any such additional circuitry may be positioned in any components in any manner (i.e. first semiconductor platform, second semiconductor platform, device, etc.)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for circuitry is a memory included in the final destination device as taught by Smith. One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables circuitry utilized to implement functions and features in a configuration embedded within a particular component or in communication with a particular component.  (Smith ¶ 133, ll 1-15)  

4.        Claims 8, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Nagesh Shetigar (referred to as ”NageshShetigar”) and further in view of Smith and Bosch et al. (US PGPUB No. 20170099131).

Regarding Claim 8, Adam-NageshShetigar-Smith discloses the communication device according to claim 1, 
a)  wherein the LINK includes a storage unit that stores a signal corresponding to the first external signal and a signal corresponding to the second external signal, (Adam ¶ 065, ll 4-6; ¶ 065, ll 23-25: relay apparatus receives and stores data message transmitted by source apparatus; when relay apparatus has been selected, relay apparatus transmits stored data message; reservation of relay apparatus resources cancelled, relay apparatus ready for other actions) and
b)  the LINK collectively performs, where reception of the first external signal from the first external device is finished, the first external signals that have been received and stored in the storage unit and then generates the first output signal. (Adam ¶ 065, ll 4-6; ¶ 065, ll 23-25: relay apparatus receives and stores data message transmitted by the source apparatus; when relay apparatus has been selected, relay apparatus transmits stored data message; reservation of relay apparatus resources cancelled, relay apparatus ready for other actions)   

Adam-NageshShetigar does not explicitly disclose protocol-conversion. 
However, Bosch discloses wherein protocol-conversion. (Bosch ¶ 092, ll 9-13: smart transceivers provide capabilities such as protocol conversion for time division multiplexing over packets (i.e. analogous to time division duplexing (TDD)); ¶ 003, ll 6-8: telecommunications networks bandwidth modifications, time division duplexing (TDD) mode)    


Regarding Claim 9, Adam-NageshShetigar-Smith discloses the communication device according to claim 8. 
Adam-NageshShetigar does not explicitly disclose protocol-conversion compatible with TDD (Time Division Duplex).
However, Bosch discloses wherein the protocol-conversion performed by the LINK is protocol-conversion compatible with TDD (Time Division Duplex). (Bosch ¶ 092, ll 9-13: smart transceivers provide capabilities such as protocol conversion for time division multiplexing over packet (i.e. analogous to time division duplex (TDD)); ¶ 003, ll 6-8: telecommunications networks bandwidth modification: time division duplexing (TDD) mode)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for protocol-conversion compatible with TDD (Time Division Duplex) as taught by Bosch. One of ordinary skill in the art would have been motivated to employ the teachings of Bosch for the benefits achieved from a system that enables data processing utilizing multiple types of communications protocols such as TDD. (Bosch ¶ 092, ll 9-13)  

Regarding Claim 17, Adam-NageshShetigar-Smith discloses the communication device according to claim 8, wherein the LINK performs, 
a)  a predetermined number of times or within a predetermined time, at least one of outputting of a signal obtained on the second output signal in response to a signal based on the second external signal stored in the storage unit to the first external device for each information unit (Adam ¶ 065, ll 4-6; ¶ 065, ll 23-25: relay apparatus receives and stores data message transmitted by the source apparatus; when relay apparatus has been selected, relay apparatus transmits stored data message; reservation of relay apparatus sis cancelled, relay apparatus is ready for other actions) and
b)  receiving of each information unit constituting the first external signal output from the first external device. (Adam ¶ 012, ll 1-9: provide a transmission channel from a wireless source apparatus (i.e. first external device) to a wireless destination apparatus (i.e. second external device) via the wireless relay apparatus)    

Adam-NageshShetigar does not explicitly disclose performing protocol conversion. 
However, Bosch discloses wherein performing protocol-conversion. (Bosch ¶ 092, ll 9-13: smart transceivers provide capabilities such as protocol conversion for time division multiplexing over packet; (analogous to time division duplex); ¶ 003, ll 6-8: telecommunications networks bandwidth modification: time division duplexing (TDD) mode)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for performing protocol-conversion as taught by Bosch. One of ordinary skill in the art would have been motivated 

5.        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Nagesh Shetigar (referred to as ”NageshShetigar”) and further in view of Smith and Heddes et al. (US PGPUB No. 20100191911).     

Regarding Claim 12, Adam-NageshShetigar-Smith discloses the communication device according to claim 1.
Adam does not explicitly disclose processing completion information for an external signal transmitted from an external device in response to a request signal.
However, NageshShetigar discloses wherein the LINK outputs, to the first external device, processing completion information for the second external signal transmitted from the second external device in response to a request signal from the first external device or outputs, to the first external device. (NageshShetigar ¶ 012, ll 5-8: communicating an end marker indication message from source node to target node including count of packets forwarded to target node; (indication of end of data transmission)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam for processing completion information for an external signal transmitted from an external device in response to a request signal as taught by NageshShetigar.  One of ordinary skill in the art would have been motivated to employ the teachings of NageshShetigar for the benefits achieved from a system that enables the efficient 

Adam-NageshShetigar does not explicitly disclose an interrupt request flag for performing interrupting processing. 
However, Heddes discloses wherein an interrupt request flag for performing interrupting processing on the first external device. (Heddes ¶ 144, ll 15-20: enabled state: status flag provides an indication that no interrupt signal is currently being processed; disabled state: this status flag provides an indication that an interrupt signal is currently being processed)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adam-NageshShetigar for an interrupt request flag for performing interrupting processing as taught by Heddes.  One of ordinary skill in the art would have been motivated to employ the teachings of Heddes for the benefits achieved from a system that enables efficient sharing of stored data by multiple processing elements and utilizing interrupt management techniques. (Heddes ¶ 008, ll 10-15)

Response to Arguments
6.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 11-30-2021, with respect to the rejection(s) under Adam in view NageshShetigar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adam in view NageshShetigar and further in view of Smith.

   ...   both references at least fail to disclose that “each of the first output signal and the second external signal includes ... internal address information indicating an internal address of a circuitry included in the final destination device,”   ...   . 

    The Examiner respectfully disagrees.  Smith discloses the capability to implement circuitry to implement the functions and features associated with the software.  Smith discloses that the circuitry can be embedded within a particular component or in communication with the particular component. (Smith ¶ 133, ll 1-15: in context of the following description: optional additional circuitry (which may include one or more circuitries each adapted to carry out one or more of the features, capabilities, etc. described herein) may or may not be included to cause, implement, etc. any of the optional architectures, features, capabilities, etc. disclosed herein; such additional circuitry is shown generically in connection with the apparatus, it should be strongly noted that any such additional circuitry may be positioned in any components in any manner (i.e. first semiconductor platform, second semiconductor platform, device, etc.)

B.  Applicant argues on page 8 of Remarks:    ...   like Adams, Nagesh Shetigar fails to disclose that “each of the first output signal and the second external signal includes ... internal address information indicating an internal address of a circuitry included in the final destination device,”   ...   . 

    The Examiner respectfully disagrees.  Smith discloses the capability to implement circuitry to implement the functions and features associated with the software.  Smith discloses that in connection with the apparatus, it should be strongly noted that any such additional circuitry may be positioned in any components in any manner (i.e. first semiconductor platform, second semiconductor platform, device, etc.) 

C.  Applicant argues on page 9 of Remarks: For reasons similar to those provided regarding claim 1, claim 18 is distinct,   ...   . 

    Responses to arguments against independent claim 1 also answer arguments against independent claim 18, which has similar limitations as independent claim 1.    

D.  Applicant argues on page 9 of Remarks: Claims 8-9, 12 and 17 depend from claim 1 and thus they incorporate the distinct features therein.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KYUNG H SHIN/                                                                                                           2-2-2022Primary Examiner, Art Unit 2443